
	
		I
		111th CONGRESS
		1st Session
		H. R. 2126
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for free mailing privileges for personal
		  correspondence and parcels sent to members of the Armed Forces serving on
		  active duty in Iraq or Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 Correspondence With Our Heroes
			 Act.
		2.Postal benefits
			 program for members of the Armed Forces
			(a)In
			 generalThe Secretary of
			 Defense, in consultation with the United States Postal Service, shall provide
			 for a program under which postal benefits shall be provided to qualified
			 individuals in accordance with succeeding provisions of this Act.
			(b)Qualified
			 individualFor purposes of this Act, the term qualified
			 individual means an individual who is—
				(1)a
			 member of the Armed Forces of the United States on active duty (as defined in
			 section 101 of title 10, United States Code); and
				(2)(A)serving in Iraq or Afghanistan; or
					(B)hospitalized at a facility under the
			 jurisdiction of the Armed Forces of the United States as a result of a disease
			 or injury incurred as a result of service in Iraq or Afghanistan.
					(c)Postal benefits
			 described
				(1)In
			 generalThe postal benefits provided under this Act shall consist
			 of such coupons or other similar evidence of credit (whether in printed,
			 electronic, or other format, and hereinafter in this Act referred to as
			 vouchers) as the Secretary of Defense (in consultation with the
			 Postal Service) shall determine, entitling the bearer or user to make qualified
			 mailings free of postage.
				(2)Qualified
			 mailingFor purposes of this Act, the term qualified
			 mailing means the mailing of a single mail piece which—
					(A)is described in
			 subparagraph (A) or (B) of paragraph (3);
					(B)is sent from
			 within an area served by a United States post office; and
					(C)is addressed to a
			 qualified individual.
					(3)Mail
			 describedMail described in this paragraph is—
					(A)any first-class mail (including any sound-
			 or video-recorded communication) not exceeding 13 ounces in weight and having
			 the character of personal correspondence; and
					(B)parcel post not
			 exceeding 15 pounds in weight.
					(4)Limitations
					(A)NumberAn
			 individual shall be eligible for 1 voucher for each month in which such
			 individual is a qualified individual.
					(B)UseAny
			 such voucher may not be used—
						(i)for
			 more than a single qualified mailing; or
						(ii)after the earlier
			 of—
							(I)the expiration
			 date of such voucher, as designated by the Secretary of Defense; or
							(II)the last day of
			 the 1-year period referred to in section 4.
							(5)Coordination
			 rulePostal benefits under this Act shall be in addition to, and
			 not in lieu of, any reduced rates of postage or other similar benefits which
			 might otherwise be available by or under law, including any rates of postage
			 resulting from the application of section 3401(b) of title 39, United States
			 Code.
				(d)RegulationsNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Defense (in consultation with the Postal Service) shall prescribe any
			 regulations necessary to carry out this Act, including—
				(1)procedures by
			 which vouchers will be provided or made available in timely manner to persons
			 duly identified by qualified individuals to receive those vouchers; and
				(2)procedures to
			 ensure that the number of vouchers provided or made available with respect to
			 any qualified individual complies with subsection (c)(4)(A).
				3.Funding
			(a)In
			 generalThere is authorized
			 to be appropriated to the Department of Defense a sum determined by the
			 Department of Defense to be equal to the expenses incurred by the Department in
			 providing the benefits described in section 2(c).
			(b)Transfers to
			 Postal Service
				(1)Based on
			 estimatesThe Department of Defense shall transfer to the Postal
			 Service, out of any amount so appropriated and in advance of each calendar
			 quarter during which postal benefits under this Act may be used, an amount
			 equal to the amount of postal benefits that the Department of Defense estimates
			 will be used during such quarter, reduced or increased (as the case may be) by
			 any amounts by which the Department finds that a determination under this
			 section for a prior quarter was greater than or less than the amount finally
			 determined for such quarter.
				(2)Based on final
			 determinationA final determination of the amount necessary to
			 correct any previous determination under this section, and any transfer of
			 amounts between the Postal Service and the Department of Defense based on that
			 final determination, shall be made not later than 6 months after the end of the
			 1-year period referred to in section 4.
				(c)Consultation
			 requiredAll estimates and determinations under this section of
			 the amount of postal benefits under this Act used in any period shall be made
			 by the Department of Defense in consultation with the Postal Service.
			4.DurationThe postal benefits under this Act shall
			 apply with respect to mail matter sent during the 1-year period beginning on
			 the date on which the regulations under section 2(d) take effect.
		
